Van Kirk, J. (dissenting):
It seems to me we cannot hold that, because a man, after working hours (claimant’s employment was during fixed hours), carries money belonging to his employer, which money he has in the course of his work collected, his employment becomes continuous day and night; and, unless we so hold, how can we hold that the assault arose in the course of the employment? If there were any evidence in the case justifying a finding that the assailant knew claimant was carrying his employer’s money and sought to rob him *335thereof, we could hold the injuries accidental and incidental to his employment away from the place of business (Spang v. Broadway Brewing & Malting Co., 182 App. Div. 443); but there is no such evidence; the evidence is to the contrary. I have not Clifton v. Kroger Grocery & Baking Co. (217 Mich. 462; 187 N. W. Rep. 380), but from the notes in Mr. Justice Kilby's opinion, it seems to me the holding goes too far. It is commonly known among commercial men that traveling salesmen often are authorized to collect from customers. If simply conveying money of his employer renders the employment continuous, then, even though engaged in his pleasures at the time, any accidental injury, not alone assault to rob, to the traveling salesman so carrying money, would be within the employment.
The decision should be affirmed.
H. T. Kellogg, Acting P. J., concurs.
Decision reversed, with costs against the State Industrial Board, and matter remitted for further consideration in accordance with the opinion.